Judgment, Supreme Court, New York County (Joan Sudolnik, J.), rendered April 4, 1991, convicting defendant, after jury trial, of two counts of criminal sale of a controlled substance in the third degree and one count of criminal possession of a controlled substance in the third degree, and sentencing him to concurrent terms of 6 to 12 years, with the sentence to run concurrently with a 2 to 4 year sentence on an unrelated burglary conviction, unanimously affirmed.
Defendant’s argument that the prosecutor’s summation deprived him of a fair trial is not preserved for review as a matter of law, and we decline to review it in the interest of justice. Were we to review the contention we would find it to be without merit since the prosecutor’s comments were within the boundaries of proper rhetorical comment in light of the defense summation. Concur — Carro, J. P., Wallach, Asch and Kassal, JJ.